Citation Nr: 1142784	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for human immunodeficiency virus (HIV)-related illness.

2.  Entitlement to an initial compensable evaluation for hammertoes, left foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hordeolum, right eye.

7.  Entitlement to service connection for condyloma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Navy from March 1984 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the VARO in Roanoke, Virginia.

These matters were previously before the Board in September 2007.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the September 2007 Board decision consistent with a December 2008 Joint Motion for Partial Remand that was filed by representatives for both parties, and remanded the case for additional development.

In compliance with the Joint Motion, the Board remanded the Veteran's claims in August 2009.  The Veteran's claims were again remanded in September 2011; however, they were returned to the Board with no directed action having been taken by the AMC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand dated in September 2011, the Board indicated that there had not been enough evidence to show that the Veteran had been contacted at his correct address in carrying out remand directives, including scheduling him for VA examinations.

In a September 2011 written statement, the Veteran indicated that his current mailing address is:  XXX (see claims file for house number) Cockburn Court, Lorton, Virginia, 22079.  It is to this address that all correspondence in connection with this remand must be sent.  Since it is unclear whether any of the previous remand directives were sent to the Veteran's correct address, they all must be carried out.

Despite being instructed to do otherwise, the AMC sent the Veteran's September 2011 notice letter to an old address.  After receiving the Veteran's statement regarding his current mailing address, the AMC routed the Veteran's case back to the Board for clarification regarding the examination instructions, without completing any of the remand directives.  The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AMC should have addressed this matter internally and sought clarification from within.  Instead, the AMC further delayed the Veteran's appeal in returning it to the Board before all remand directives were completed.

Nevertheless, the Board will attempt to provide further clarification.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in this case, the Board is asking a VA examiner to first determine whether the Veteran has at any point during the appeal period (which in this case begins on the date after the Veteran separated from service) manifested diagnoses of the disabilities at issue.  Then, only for those disabilities which have been determined to have been manifested at some point since separation, the examiner will be asked to provide an opinion with regard to its relationship to service.

Accordingly, the case is REMANDED for the following action:

1.  All correspondence directed to the Veteran MUST be addressed to:  XXX (see claims file for house number) Cockburn Court, Lorton, Virginia, 22079.

2.  The Veteran should be scheduled for VA examination, by an appropriate physician.

a.  The designated examiner is asked, first, to determine whether it is at least a 50 percent probability or greater (at least as likely as not) that, at any time since April 1, 2004, the Veteran manifested hypertension, GERD, eczema, hordeolum, right eye, or condyloma.

b.  Then, for any disability that is deemed to have been manifested at any time since April 1, 2004, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

It is emphasized that these opinions should be provided regardless of whether the Veteran currently manifests any of these disabilities.  A disability need only to have been manifested at some point during the appeal period, which in this case begins on April 1, 2004, to satisfy a finding of a current disability.

All pertinent evidence of record should be addressed.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for VA examinations, by appropriate physicians, to determine the current severity of his hammertoes and human immunodeficiency virus (HIV)-related illness.

Regarding the hammertoes, the examination must be conducted following the protocol in VA's Disability Examination Worksheet for Feet Examination, revised on May 1, 2007.

As to the HIV claim, the examination must be conducted following the protocol in VA's Disability Examination Worksheet for HIV-Related Illness, revised on May 1, 2007.  In the opinion the physician should indicate which of the following (a), (b), (c), or (d) best describes the impairment caused by HIV:

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions

(b) Refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm

(c) Recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis; or

(d) Following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  Prior to the examinations, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.
The RO is directed to address all correspondence to the Veteran to the address he most recently provided: XXX (see claims file for house number) Cockburn Court, Lorton, Virginia, 22079.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


